Citation Nr: 1436164	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

2. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to July 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing held at the Waco, Texas, RO. A copy of the transcript has been associated with the record.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for diabetes mellitus, type II, addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision dated in April 2003, the RO denied the Veteran entitlement to service connection for diabetes mellitus, type II.

2. The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not file a timely notice of disagreement.

3. The evidence received since April 2003 is neither cumulative, nor redundant of the evidence previously of record and by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The April 2003 RO decision denying service connection for diabetes mellitus, type II, is final. 38 U.S.C.A. §§ 7103, 7104 (West 1996); 38 C.F.R. § 20.1100 (2003).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The petitioner has been advised of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. The RO has examined the bases for the denial in the prior decision and provided the petitioner notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment. In regard to VA's duty to assist, it is clear that no further assistance is needed to substantiate the Veteran's request to reopen his previously denied claim for diabetes mellitus, type II. 

The underlying claim of service connection for diabetes mellitus, type II, is being remanded for further notification and development for reasons explained in greater detail below. Thus, no further discussion of the VCAA with respect to the adjudication of the present appeal is necessary at this time.

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002). If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for diabetes mellitus, type II was most recently denied by a RO rating decision dated April 2003. The claim was originally denied in a rating decision dated in November 2000. The Veteran was notified in a letter dated in December 2000. The basis for the original denial was a lack of a current diagnosis for diabetes mellitus, type II. The Veteran did not appeal either decision; therefore, they became final. 38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in June 2009. The Veteran was notified that a previous denial was based on a lack of a current diagnosis. The evidence added to the record included VA treatment records, and various statements, including testimony at the February 2014 Video hearing, which noted that the Veteran had a diagnosis of diabetes mellitus, type II. The Board finds that this evidence is both new and material. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.


REMAND

The Veteran's February 1994 separation examination had a note that stated "early diabetes?". A December 2002 VA examination noted that the Veteran presented a letter from a private treating physician that stated that the Veteran had been treated for diabetes since November 1996. 

A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). There must be manifestation to a compensable degree within a particular time period. This does not mean that there must be a diagnosis in that period but that there must be characteristic symptoms followed by diagnosis without unreasonable delay. 38 C.F.R. § 3.307(c).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide a copy of the letter from his private physician, Dr. S. that noted that he had been treated for diabetes mellitus from November 1996.  

2. Schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's diabetes mellitus, type II, in particular, whether the Veteran's currently diagnosed diabetes mellitus, type II, is related to symptoms noted during active duty service, within one year of service, or within a short time thereafter. The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the statements from the Veteran, the December 2002 VA examination, and the Veteran's February 1994 separation examination. 

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran has diabetes mellitus, type II, that is due to his active service or that manifested as evidenced by associated symptomatology within a year of separation from service or shortly thereafter.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


